1    Troy D. Monge, Esq.
     Law Offices of Martin Taller, APC
2    2300 E. Katella Ave, Suite 440
3    ANAHEIM, CALIFORNIA 92806
     TELEPHONE (714) 385-8100
4
     FACSIMILE (714) 385-8123
5    troymonge@hotmail.com
6
     Attorney Bar #217035
7    Attorneys for Youngjoo Park
8
9                          UNITED STATES DISTRICT COURT
10                        CENTRAL DISTRICT OF CALIFORNIA
11
     YOUNGJOO PARK,                           )   No. 8:20-cv-00285-DFM
12                                            )
13           Plaintiff,                       )   ORDER AWARDING EQUAL
                                              )   ACCESS TO JUSTICE ACT
14                  v.                        )   ATTORNEY FEES AND COSTS
15                                            )
     ANDREW SAUL,                             )
16
     Commissioner of Social Security,         )
17                                            )
18           Defendant.                       )
                                              )
19
             Based upon the parties’ Stipulation for Award and Payment of Attorney
20
     Fees:
21
             IT IS ORDERED that the Commissioner shall pay attorney fees and
22
     expenses the amount of TWO THOUSAND NINE HUNDRED NINETY-FIVE
23
     DOLLARS and NINETY CENTS ($2,995.90), and costs under 28 U.S.C. § 1920
24
     in the amount of ZERO DOLLARS ($0.00), as authorized by 28 U.S.C. §§
25
     2412(d), 1920, subject to the terms of the above-referenced Stipulation.
26   Dated: April 30, 2021
27                             __________________________________________
                               THE HONORABLE DOUGLAS F. MCCORMICK
28
                               UNITED STATES MAGISTRATE JUDGE


                                              1
